UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6154



PATRICK EDWIN RUDD,

                                             Petitioner - Appellant,

          versus


FEDERAL CORRECTIONAL INSTITUTE, CUMBERLAND;
WARDEN HENRY; CAPTAIN EY; LIEUTENANT THOMPSON;
MR. CROSS, Unit Manager; MR. PERDUE, Counsel-
or; FEDERAL CORRECTIONAL INSTITUTION-ELKTON;
WARDEN   LAMANNA;   CAPTAIN   BRIGGS;   DIXON,
I.S.M.C.; LIEUTENANT HOAGLUND,

                                            Respondents - Appellees.
_________________________


R. E. WASHINGTON,

                                                              Movant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-98-
3737-AMD)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Patrick Edwin Rudd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Patrick Edwin Rudd appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Rudd v. FCI Cumberland, No. CA-98-3737-AMD (D. Md. Dec.

10, 1998).*   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 9, 1998, the district court’s records show that it was
entered on the docket sheet on December 10, 1998.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was physically entered on the docket sheet
that we take as the effective date of the district court’s
decision.   Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2